Name: Commission Implementing Regulation (EU) 2015/1962 of 28 October 2015 amending Implementing Regulation (EU) No 404/2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  fisheries;  international law;  communications;  maritime and inland waterway transport
 Date Published: nan

 31.10.2015 EN Official Journal of the European Union L 287/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1962 of 28 October 2015 amending Implementing Regulation (EU) No 404/2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Articles 6(5), 8(2), 9(10), 15(9), 21(7), 22(7), 24(8), 33(10), 37(4), 58(9), 60(7), 64(2), 73(9), 74(6), 76(4), 78(2), 92(5), 105(6), 106(4), 111(3), 116(6) and 117(4), Having regard to Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (2), and in particular Article 13(3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) has repealed Council Regulation (EC) No 2371/2002 (4). The relevant references in Commission Implementing Regulation (EU) No 404/2011 (5) should therefore be modified accordingly. (2) A new tool for data exchanges has been developed by the Commission and should be used for all electronic data exchanges as referred to in Articles 33, 111 and 116 of Regulation (EC) No 1224/2009 (hereafter referred to as the Control Regulation) and in Article 13 of Regulation (EC) No 1006/2008. (3) The International Maritime Organisation (IMO) Ship Identification Number as set out in the Resolution A.1078 (28) adopted by the IMO on 4 December 2013 and in the provisions of Chapter XI-1, Regulation 3 of the 1974 SOLAS Convention should apply to Union fishing vessels wherever they operate and to third country fishing vessels operating in Union waters. That identification number will allow accurate identification of the vessel, trace and verify their activity over time, irrespective of any change of name, ownership, or flag and will ensure the traceability of fishery products throughout the market chain in particular in the cases in which the vessels may be involved in IUU fishing activities. (4) A new format for the transmission of vessel monitoring system (VMS) data has been developed by the Commission and should be used for all electronic data exchanges as referred to in Article 111 and 116 of the Control Regulation. Therefore, Articles 24 and 28 of Implementing Regulation (EU) No 404/2011 should be amended and Annex V to Implementing Regulation (EU) No 404/2011 should be deleted. (5) Article 14(2)(d) of the Control Regulation requires that the fishing logbook contains the date of departure of the vessel from the port. To ensure that all messages related to the same fishing trip can be identified and linked, masters of vessels required to record and sent logbook data by electronic means should transmit a departure message to the competent authorities of the flag Member State as the first message before starting any fishing operation and any subsequent transmission. Article 47 of Implementing Regulation (EU) No 404/2011 should therefore be amended. (6) The rules for the exchange of data between Member States, and between the Member States and the Commission or the body designated by it, as referred to in Articles 111 and 116 of the Control Regulation and in Article 13 of Regulation (EC) No 1006/2008 need to be modified to take into account new legal requirements, development of new technologies and formats as well as international standards. It is necessary to establish the general principles for the electronic transmission, the procedures for corrections and the standards to be used for exchange of information related to vessel monitoring system, fishing and sales activities, and catch reporting, as well as the procedures for implementing changes to the formats. Therefore, Articles 43, 45, 91 of and Annex XII to Implementing Regulation (EU) No 404/2011 should be adapted and new rules should be established. (7) The real time and direct electronic exchange of vessel monitoring system data and of electronic recording and reporting system data as referred to in Article 111(1) of the Control Regulation requires further harmonisation. The flag Member State should ensure automatic and real time transmission to the coastal Member State of electronic recording and reporting system data received from its fishing vessels when they are fishing in the waters of that coastal Member State. Article 44 of Implementing Regulation (EU) No 404/2011 should therefore be amended. (8) Regulation (EU) No 1379/2013 of the European Parliament and of the Council (6) has amended the Control Regulation introducing rules on the information to be provided to the consumer of fishery and aquaculture products and on the control of fishery and aquaculture products subject to the storage mechanism. Articles 66, 67 and 112 of Implementing Regulation (EU) No 404/2011 should be aligned to those new rules and Article 68 should be deleted. (9) Deduction of water or ice should not apply to pelagic species intended for landings for industrial purposes taking into account the specificities of such activities as regards the storage and handling of the fish. Within the framework of the Fisheries Arrangement between the European Union, the Faroe Islands and Norway on the management of fish stocks in the North-East-Atlantic waters for the period 2014-2018, a similar provision for pelagic species intended for landings for industrial purposes has been adopted as well as new measures concerning the weighing and inspection of herring, mackerel, horse mackerel and blue whiting landings. Articles 74, 78, 79, 80, 82, 83, 85, 88, 89 and 107 of Implementing Regulation (EU) No 404/2011 should therefore be aligned to those new rules. (10) Regulation (EU) No 508/2014 of the European Parliament and of the Council (7) provides measures to support the implementation of a Union control, inspection and enforcement system and to regulate the interruption, suspension and corrections of Union financial measures and has deleted Article 103 of the Control Regulation. Therefore, in Implementing Regulation (EU) No 404/2011, Article 96, Chapter I of Title VIII and Annex XXXI should be deleted. (11) Article 33(10) of the Control Regulation and Article 13(3) of Regulation (EC) No 1006/2008 empower the Commission to adopt formats for the transmission of data concerning catches and fishing effort. The rules provided in that field by Commission Regulation (EC) No 500/2001 (8) to ensure an effective transmission of the aggregated catch data as required in Article 33(2) and (4) of the Control Regulation and in Article 13(2) of Regulation (EC) No 1006/2008 are now legally and technically outdated. Therefore, international standards for electronic aggregated catch data reporting should be used and Regulation (EC) No 500/2001 should be repealed. (12) Regulation (EU) 2015/812 of the European Parliament and of the Council (9) has introduced new rules on the separate registration of the undersized catches pursuant to reporting obligations and the assignment of points to a new serious infringement related to the obligation to land undersized catches. Annexes VI, VII, X, XXIII, XXVI, XXVII and XXX to Implementing Regulation (EU) No 404/2011 should be aligned to those new rules. (13) By Recommendations GFCM/35/2011/1, GFCM/35/2011/2, GFCM/35/2011/3, GFCM/35/2011/4, GFCM/35/2011/5 and GFCM/36/2012/2, the General Fisheries Commission for the Mediterranean (GFCM) has adopted specific provisions on the establishment of a GFCM fishing logbook and on the report of catches of red coral, incidental by-catch and release of seabirds, monk seals, sea turtles and cetaceans in the log-book. Annexes VI, VII and X to Implementing Regulation (EU) No 404/2011 should be aligned with those new rules. (14) Implementing Regulation (EU) No 404/2011 should therefore be amended accordingly. (15) Article 90(1), point (c) and Article 92 paragraph 1 of the Control Regulation as amended by Article 7 paragraphs (14) and (15) of Regulation (EU) 2015/812 shall apply from 1 January 2017. The assignment of points for serious infringements related to those provisions should enter into force at the same time. (16) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Implementing Regulation (EU) No 404/2011 Implementing Regulation (EU) No 404/2011 is amended as follows: (1) throughout the text, the terms EU fishing vessel, EU fishing vessels and EU waters are replaced respectively by Union fishing vessel, Union fishing vessels and Union waters, and any grammatical adjustments needed as a consequence of that replacement shall be made; (2) Article 2 is amended as follows: (a) point 1 is replaced by the following: (1) Union fishing vessel  means a fishing vessel flying the flag of a Member State and registered in the Union;; (b) point 2 is replaced by the following: (2) Union waters  means waters defined in point (1) of Article 4(1) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (10); (10) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22).;" (3) in Article 3, paragraph 7 is replaced by the following: 7. At any moment the total capacity corresponding to the fishing licences issued by a Member State, in Gross Tonnage (GT) or kilowatt (kW), shall not be higher than the maximum capacity levels for that Member State established in accordance with Article 22(7) of Regulation (EU) No 1380/2013.; (4) in Article 6, the following paragraph is added: As from 1 January 2016, the International Maritime Organisation ship identification number scheme, as adopted by Resolution A.1078(28) on 4 December 2013 and as referred to in Chapter XI-1, Regulation 3 of the 1974 SOLAS Convention, shall apply to: (a) Union fishing vessels or fishing vessels controlled by Union operators under a chartering arrangement, of 100 tons of Gross Tonnage or 100 tons of Gross Registered Tonnage and above, or 24 metres length overall and above, operating exclusively inside Union waters; (b) all Union fishing vessels or fishing vessels controlled by Union operators under a chartering arrangement, of 15 metres length overall and above, operating outside Union waters; (c) all third country fishing vessels authorised to carry out fishing activities in Union waters.; (5) in Article 24, paragraph 1 is replaced by the following: 1. The FMC of each flag Member State shall ensure the automatic transmission to the FMC of a coastal Member State of the data provided in accordance with Article 19 of this Regulation concerning its fishing vessels during the time they are in the waters of the coastal Member State. Such data shall be forwarded to the FMC of the coastal State immediately after the receipt at the FMC of the flag Member State.; (6) Article 28 is replaced by the following: Article 28 Access to data by the Commission The Commission may request Member States in accordance with Article 111(1)(a) of the Control Regulation to ensure the automatic transmission, to the Commission or to the body designated by it, of the data provided in accordance with Article 19 of this Regulation concerning a specific group of fishing vessels and during a specific time. Such data shall be forwarded to the Commission or to the body designated by it immediately after the receipt at the FMC of the flag Member State.; (7) Article 30 is replaced by the following: Article 30 Models for fishing log-books, transhipment declarations and landing declarations in paper format 1. In Union waters, the fishing logbook, transhipment declaration and landing declaration in paper format shall be completed and submitted by masters of Union fishing vessels in accordance with the model in Annex VI. 2. By way of the derogation from paragraph 1, for Union fishing vessels carrying out daily fishing trips in Mediterranean Sea, the fishing logbook, transhipment declaration and landing declaration in paper format may be completed and submitted by masters of Union fishing vessels in accordance with the model in Annex VII. 3. When Union fishing vessels are carrying out fishing activities in the waters of a third country, in waters regulated by a Regional Fisheries Management Organisation or in waters outside Union waters not regulated by a Regional Fisheries Management Organisation, the fishing logbook, transhipment declaration and landing declaration in paper format shall be completed and submitted by masters of Union fishing vessels in accordance with Article 31 of this Regulation and the models in Annexes VI and VII, unless the third country or the rules of the Regional Fisheries Management Organisation concerned specifically require the use of a different kind of fishing logbook, transhipment declaration or landing declaration. If the third country does not specify a particular fishing logbook, transhipment declaration or landing declaration, but does require data elements different from those required by the Union rules, such data elements shall be recorded. 4. Masters of Union fishing vessels not subject to Article 15 of the Control Regulation may continue to use until 31 December 2017, paper format for fishing logbook, transhipment declaration and landing declaration printed prior to 1 January 2016.; (8) in Article 37, the following paragraph is added: The fishing logbook, transhipment declaration and landing declaration in electronic format shall be completed in accordance with the instructions set out in Annex X.; (9) Article 43 is replaced by the following: Article 43 Mandatory data in the exchange of information between Member States Data elements that must be recorded by masters of Union fishing vessels in the fishing logbook, transhipment declaration, prior notification and landing declaration according to Union rules shall also be mandatory in exchanges between Member States.; (10) Article 44 is replaced by the following: Article 44 Access to data 1. When a fishing vessel, flying the flag of a Member State, conducts fishing operations in the Union waters of a coastal Member State, the flag State shall immediately upon receipt forward the mandatory electronic fishing logbook data of the current fishing trip, starting with the last departure from port, to that coastal Member State. 2. As long as a fishing vessel flying the flag of a Member State is fishing in the Union waters of another coastal Member State, the flag Member State shall immediately upon receipt forward all the mandatory electronic fishing logbook data to that coastal Member State. The flag Member State shall also forward the corrections related to the current fishing trip as referred to in Article 47(2) of this Regulation. 3. When a landing or transhipment operation takes place in a port of another coastal Member State than the flag Member State, the flag Member State shall immediately upon receipt forward all the mandatory electronic landing or transhipment declaration data to that coastal Member State. 4. When a flag Member State is notified that a fishing vessel flying its flag intends to enter into a port of another coastal Member State, the flag Member State shall immediately upon receipt forward the electronic prior notification to that coastal Member State. 5. When, on a fishing trip, a fishing vessel flying the flag of a Member State enters into the Union waters of another coastal Member State or when any of the data referred to in paragraph 3 or 4 related to a specific fishing trip have been transmitted to a coastal Member State, the flag Member State shall allow access to all electronic fishing activity data as referred to in Article 111(1) of the Control Regulation for that fishing trip from departure to the time when the landing was completed and shall transmit data on request of that coastal Member State. The access shall remain allowed at least 36 months after the beginning of the fishing trip. 6. The flag Member State of a fishing vessel inspected by another Member State in accordance with Article 80 of the Control Regulation shall, on request by the inspecting Member State, transmit the electronic fishing activity data as referred to in Article 111(1) of the Control Regulation for the current fishing trip of the vessel from departure to the time of the request. 7. The requests referred to in paragraphs 5 and 6 shall be electronic and shall indicate whether the reply should provide the original data with corrections or only the consolidated data. The reply to the request shall be generated automatically and transmitted without delay by the requested Member State. 8. Member States shall allow access to the vessel monitoring system, fishing logbook, transhipment declaration, prior notification and landing declaration data on request by other Member States carrying out inspection activities at sea in the context of joint deployment plans or other agreed joint inspection activities. 9. Masters of Union fishing vessels shall have secure access to their own electronic fishing logbook information, transhipment declaration data, prior notification data and landing declaration data stored in the database of the flag Member State at any time.; (11) Article 45 is replaced by the following: Article 45 Exchange of data between Member States Member States shall: (a) ensure that data received according to this Chapter are recorded in computer-readable form and safely stored in computerised databases for at least 3 years; (b) take all necessary measures to ensure that the data are only used for purposes as provided for in this Regulation; and (c) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation.; (12) in Article 47, the following paragraph 1a is inserted: 1a. The master of a Union fishing vessel shall send an electronic departure message to the competent authorities of the flag Member State before leaving port and before starting any other electronic transmission related to the fishing trip.; (13) Article 60 is amended as follows: (a) paragraph 1 is replaced by the following: 1. When the prejudice has not been removed wholly or in part by action in accordance with Article 16(8) of Regulation (EU) No 1380/2013, the Commission shall, as soon as possible after receiving the information referred to in Article 59 of this Regulation, take the necessary measures with the aim of remedying the prejudice caused.; (b) in paragraph 2, point (b) is replaced by the following: (b) Where applicable, which Member States have exceeded their fishing opportunities (the exceeding Member States) and the amount of the excess of fishing opportunities (as reduced by any exchanges in accordance with Article 16(8) of Regulation (EU) No 1380/2013;; (14) Article 66 is replaced by the following: Article 66 Definition For the purpose of this Chapter, the following definition shall apply: Fisheries and aquaculture products  means any products which fall under Chapter 3, subheading 1212 21 00 of Chapter 12 and under headings 1604 and 1605 of Chapter 16 of the Combined Nomenclature established by Council Regulation (EEC) No 2658/87 (11). (11) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1) and Commission implementing Regulation (EU) No 1101/2014 of 16 October 2014 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 312, 31.10.2014, p. 1).;" (15) Article 67 is amended as follows: (a) paragraph 12 is replaced by the following: 12. The information listed in Article 58(5) of the Control Regulation shall not apply to fisheries and aquaculture products falling under headings 1604 and 1605 of Chapter 16 of the Combined Nomenclature.; (b) paragraph 13 is replaced by the following: 13. For the purposes of Article 58(5) of the Control Regulation, the information on the area where the product was caught or farmed shall be: (a) for catches of stocks or group of stocks subject to a quota and/or a minimum size in Union legislation, the relevant geographical area, as defined in Article 4(30) of the Control Regulation; (b) for catches of other stocks or group of stocks, fishery products caught in freshwater and aquaculture products, the name of the catch or the production area in accordance with Article 38(1) of Regulation (EU) No 1379/2013 of the European Parliament and of the Council (12). (12) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1).;" (16) Article 68 is deleted; (17) in Article 74, paragraph 2 is replaced by the following: 2. Without prejudice to special rules for pelagic species referred to in Articles 78-89 of this Regulation which are landed in bulk for transfer to the point of first marketing, storage or processing, the deduction of water and ice from the total weight shall not exceed 2 %. In all cases the percentage for deduction of water and ice shall be recorded on the weighing slip with the entry for weight. There shall be no deduction of water or ice for landings for industrial purposes or for non-pelagic species.; (18) Article 78 is replaced by the following: Article 78 Scope of weighing procedures for catches of herring, mackerel, horse mackerel and blue whiting The rules set out in this Section shall apply to the weighing of catches landed in the Union or by Union fishing vessels in third countries, of herring (Clupea harengus), mackerel (Scomber scombrus), horse mackerel (Trachurus spp.) and blue whiting (Micromesistius poutassou) or a combination thereof, taken in: (a) for herring in ICES zones I, II, IIIa, IV, Vb, VI and VII; (b) for mackerel in ICES zones IIa, IIIa, IV, Vb, VI, VII, VIII, IX, XII, XIV and Union waters of CECAF; (c) for horse mackerel in ICES zones IIa, IV, Vb, VI, VII, VIII, IX, X, XII, XIV and Union waters of CECAF; (d) for blue whiting in ICES zones IIa, IIIa, IV, Vb, VI, VII, VIII, IX, X, XII, XIV and Union waters of CECAF; when the quantities per landing exceed 10 tonnes.; (19) the heading of Article 79 is replaced by the following: Article 79 Ports of weighing catches of herring, mackerel, horse mackerel and blue whiting (20) in Article 80, paragraph 1, point (c) is replaced by the following: (c) the quantities in kilograms live weight of herring, mackerel, horse mackerel and blue whiting retained on board;; (21) in Article 82, paragraph 2 is replaced by the following: 2. The quantities of herring, mackerel, horse mackerel and blue whiting retained on board, notified prior to landing as referred to in Article 80(1)(c) of this Regulation, shall be equal to the quantities recorded in the fishing logbook after its completion.; (22) the heading of Article 83 is replaced by the following: Article 83 Publicly operated weighing facilities for fresh herring, mackerel, horse mackerel and blue whiting (23) Article 85 is replaced by the following: Article 85 Weighing of frozen fish When landed quantities of frozen herring, mackerel, horse mackerel and blue whiting are weighed, the weight of frozen fish landed in boxes shall be determined per species in accordance with Article 73 of this Regulation.; (24) Article 86 is replaced by the following: Article 86 Keeping of weighing records All records of weighing provided for in Article 84(3) and Article 85 of this Regulation and the copies of any transport documents as part of a control plan or a common control programme referred to in Article 79(1) of this Regulation shall be kept for at least 3 years.; (25) Article 88 is replaced by the following: Article 88 Cross-checks Until the establishment of a computerised database in accordance with Article 109 of the Control Regulation the competent authorities shall carry out administrative cross- checks on all landings between the following: (a) quantities by species of herring, mackerel, horse mackerel and blue whiting indicated in the prior notification of landing, as referred to in Article 80(1)(c) of this Regulation, and the quantities recorded in the fishing logbook; (b) quantities by species of herring, mackerel, horse mackerel and blue whiting recorded in the fishing logbook and the quantities recorded in the landing declaration; (c) quantities by species of herring, mackerel, horse mackerel and blue whiting recorded in the landing declaration and the quantities recorded in the takeover declaration or the sales note; (d) catch area recorded in the vessel's fishing logbook and the VMS data for the vessel concerned.; (26) Article 89 is replaced by the following: Article 89 Monitoring of weighing 1. The weighing of catches of herring, mackerel, horse mackerel and blue whiting from the vessel shall be monitored by species. In the case of vessels pumping catch ashore the weighing of the entire discharge shall be monitored. In the case of landings of frozen herring, mackerel, horse mackerel and blue whiting, all boxes shall be counted and the methodology for calculating the average net weight of boxes provided for in Annex XVIII shall be monitored. 2. The following data shall be cross-checked in addition to those referred to in Article 88 of this Regulation: (a) quantities by species of herring, mackerel, horse mackerel and blue whiting recorded in the records of weighing at public or private facilities and the quantities by species recorded in the takeover declaration or the sales note; (b) quantities by species of herring, mackerel, horse mackerel and blue whiting recorded in any transport documents as part of a control plan or a common control programme referred to in Article 79(1) of this Regulation; (c) unique identity numbers of tankers entered into the record in accordance with Article 84(2)(b) of this Regulation. 3. It shall be verified that the vessel is empty of all fish subject to the special rules in this section, once the discharge has been completed. 4. All monitoring activities covered by this Article and Article 107 of this Regulation shall be documented. Such documentation shall be kept for at least 3 years.; (27) in Title IV, the heading of Chapter III is replaced by the following: CHAPTER III Sales notes and take-over declarations (28) in Article 90, paragraph 1 is replaced by the following: 1. In the sales note and the take-over declaration, the number of individuals as referred to in Articles 64(1)(f) and 66(3)(e) of the Control Regulation shall be indicated if the relevant quota is managed on the basis of individuals.; (29) Article 91 is replaced by the following: Article 91 Formats of sales notes and take-over declarations 1. Member States shall determine the format to be used for the completion and transmission of sales notes and take-over declarations between registered buyers, registered auctions, or other bodies or persons authorised by Member States and the competent authorities as referred to in Articles 63 and 67 of the Control Regulation. 2. Data elements that must be recorded by registered buyers, registered auctions, or other bodies or persons authorised by Member States, in their sales notes or take-over declarations according to Union rules shall also be mandatory in exchanges between Member States. 3. Data as referred to in Article 111(2) of the Control Regulation transmitted for operations in the previous 36 months by the Member State in whose territory the first sale or the take-over took place shall be made available by that Member State on request by the flag Member State or the Member State in whose territory the fisheries products have been landed. The reply to the request shall be generated automatically and transmitted without delay. 4. Member States shall: (a) ensure that data received according to this Chapter are recorded in computer-readable form and safely stored in computerised databases for at least 3 years; (b) take all necessary measures to ensure that the data are only used for purposes as provided for in this Regulation; and (c) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. 5. In each Member State, the single authority referred to in Article 5(5) of the Control Regulation shall be responsible for transmitting, receiving, managing and processing all data covered by this Chapter. 6. Member States shall exchange contact details of the authorities referred to in paragraph 5 and shall inform the Commission and the body designated by it within 3 months after the entry into force of this Regulation. 7. Any changes in the information referred to in paragraphs 5 and 6 shall be communicated to the Commission, the body designated by it and other Member States before they become effective; (30) Article 96 is repealed; (31) Article 107 is replaced by the following: Article 107 Inspection of certain pelagic landings For landings of herring, mackerel, horse mackerel and blue whiting as referred to in Article 78 of this Regulation the competent authorities of a Member State shall ensure that at least 7,5 % of the quantities landed for each species and at least 5 % of the landings are fully inspected.; (32) Article 112 is replaced by the following: Article 112 Control of fisheries products subject to storage mechanism Officials shall verify that fisheries products subject to the storage mechanism referred to in Article 30 of Regulation (EU) No 1379/2013 fulfil the conditions laid down in that Article 30 and in Article 67 of Regulation (EU) No 508/014 of the European Parliament and of the Council (13). (13) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1).;" (33) in Article 126, paragraph 2 is replaced by the following 2. When two or more serious infringements by the same natural or legal person holding the licence are detected in the course of one inspection, points in respect of each serious infringement concerned shall be assigned to the holder of the fishing licence in accordance with paragraph 1 up to a maximum of 12 points for all those infringements.; (34) in Article 131, paragraphs 1 and 2 are replaced by the following: 1. If the fishing licence is suspended or withdrawn permanently in accordance with Article 129(1) or (2) of this Regulation, the fishing vessel to which the suspended or permanently withdrawn fishing licence relates shall be identified as being without fishing licence in the national register referred to in Article 24(1) of Regulation (EU) No 1380/2013. This fishing vessel shall also be identified in this way in the Union fishing fleet register referred to in Article 24(3) of Regulation (EU) No 1380/2013. 2. The permanent withdrawal of a fishing licence in accordance with Article 129(2) of this Regulation shall not affect the fishing capacity ceilings of the Member State issuing the licence as referred to in Article 22(7) of Regulation (EU) No 1380/2013.; (35) in Title VIII, Chapter I is deleted; (36) in Article 139, paragraphs 2 and 3 are replaced by the following: 2. The size of the excess of utilisation of fishing opportunities shall be determined with respect to the fishing opportunities available at the end of each given period to the Member State concerned taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (14), reallocation of available fishing opportunities in accordance with Article 37 of the Control Regulation, and deduction of fishing opportunities in accordance with Articles 105, 106 and 107 of the Control Regulation. 3. The exchange of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 for a given period shall not be allowed after the last day of the first month after the expiration of that period. (14) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3).;" (37) in Title IX, the following Chapter Ia is inserted: CHAPTER Ia Rules for the exchange of data Article 146a This Chapter lays down detailed rules for the exchange of data as referred to in Articles 111 and 116 of the Control Regulation as well as for the notification of catch data as referred to in Article 33(2) and (4) of the Control Regulation and in Article 13(2) of Council Regulation (EC) No 1006/2008 (15). Article 146b Definitions For the purpose of this Chapter the following definitions shall apply: (a) Transportation layer  means the electronic network for fisheries data exchanges as made available by the Commission to all Member States and the body designated by it to exchange data in a standardised way; (b) Report  means the information recorded by electronic means; (c) Message  means the report in its format for transmission; (d) Request  means an electronic message containing a query for a set of reports. Article 146c General principles 1. All messages shall be exchanged based on the United Nations Centre for Trade Facilitation and Electronic Business (UN/CEFACT) P1000 standard. Only data fields, core components, objects and well formatted Extensible Markup Language (XML) messages according to the XML Schema Definition (XSD) based on the UN/CEFACT standardisation libraries shall be used. 2. The report formats shall be based on the UN/CEFACT standards as referred to in Annex XII and shall be made available on the Master Data Register page of the European Commission Fisheries website. 3. The XSD and codes on the Master Data Register page of the European Commission Fisheries website shall be used for all messages. 4. Date and time shall be transmitted in Coordinated Universal Time (UTC). 5. All reports shall have a unique report identifier. 6. A unique human readable fishing trip identifier shall be used to link the fishing log-book data with landing declaration data, transhipment declaration data, sales note data, take-over declaration data and transport document data. 7. Reports related to Union fishing vessels shall include the identification number of the vessel as referred to in Article 10 of Commission Regulation (EC) No 26/2004 (16). 8. Member States shall use the implementation documents available on the European Commission fisheries website to ensure exchange of messages. Article 146d Transmission of messages 1. All transmissions shall be fully automated and immediate, using the transportation layer. 2. Before transmitting a message, the sender shall perform an automatic check to verify that the message is correct according to the minimum set of validation and verification rules available on the Master Data Register on the European Commission Fisheries website. 3. The receiver shall inform the sender on the reception of the message by transmitting a return message based on UN/CEFACT P1000-1: General Principles. Vessel monitoring system messages and replies to a request shall not receive a return message. 4. When a technical failure occurs on the sender side and the sender can no more exchange messages, the sender shall notify all receivers of the problem. The sender shall immediately take appropriate actions to correct the problem. All messages that have to be delivered to a receiver shall be stored until the problem is solved. 5. When a technical failure occurs on the receiver side and the receiver can no more receive messages, the receiver shall notify the all senders of the problem. The receiver shall immediately take appropriate actions to correct the problem. 6. After repair of a system failure related to a sender, the sender shall transmit unsent messages as soon as possible. A manual follow-up procedure may be applied. 7. After repair of a system failure related to the receiver, missing messages shall be accessible on request. A manual follow-up procedure may be applied. 8. All senders and receivers of messages and the Commission shall establish failover procedures for business continuity. Article 146e Corrections Corrections to reports shall be recorded in the same format as the original report, indicating that the report is a correction based on the UN/CEFACT P1000-1: General Principles. Article 146f Exchange of vessel monitoring system data 1. The format to be used to report vessel monitoring system data between Member States, as well as between Member States and the Commission or the body designated by it, shall be the Vessel Position Domain XML Schema Definition based on the UN/CEFACT P1000-7. 2. Flag Member State systems shall be capable of sending vessel monitoring system messages. 3. Flag Member State systems shall also be capable of replying to requests for vessel monitoring system data for fishing trips that started during the previous 36 months. Article 146g Exchange of fishing activity data 1. The format to be used to exchange fishing logbook data, prior notification data, transhipment declaration data, and landing declaration data, as referred to in Articles 15, 17, 22 and 24 of the Control Regulation, between Member States, as well as between Member States and the Commission or the body designated by it, shall be the Fishing Activity Domain XML Schema Definition based on the UN/CEFACT P1000-3. 2. Flag Member State systems shall be capable of sending fishing activity messages as well as of replying to requests for fishing activity data for fishing trips that started during the previous 36 months. Article 146h Exchange of sales related data 1. The format to be used to exchange sales notes data and take-over declarations data, as referred to in Articles 63 and 67 of the Control Regulation, between Member States, as well as between Member States and the Commission or the body designated by it, shall be the Sales Domain XML Schema Definition based on the UN/CEFACT P1000-5. 2. When transport document data as referred to in Article 68 of the Control Regulation are exchanged between Member States, as well as between Member States and the Commission or the body designated by it, the format used shall also be based on the UN/CEFACT P1000-5. 3. Member State systems shall be capable of sending sales notes and take-over declarations messages as well as of replying to requests for sales notes and take-over data for operations taken place in the previous 36 months. Article 146i Transmission of aggregated catch data 1. Flag Member States shall use the XML Schema Definition based on the UN/CEFACT P1000-12 as format to transmit to the Commission the aggregated catch data referred to in Article 33(2) and (4) of the Control Regulation and in Article 13(2) of Council Regulation (EC) No 1006/2008. 2. The catch report data shall be aggregated per month in which the species were caught. 3. The catch report quantities shall be based on the quantities landed. When a catch report is to be provided in accordance with Article 13(2) of Regulation (EC) No 1006/2008, and before the landing takes place, an estimate catch report shall be provided, with the indication retained on board . A correction with the exact weight and landing place shall be transmitted before the 15th of the month following the landing. 4. When the Union legislation requires the reporting of stocks or species in multiple catch reports at different aggregation levels, these stocks or species shall only be reported in the most detailed report required. Article 146j Changes to XML formats and implementation documents 1. Amendments to XML formats and implementation documents to be used for all electronic data exchanges between Member States, and between Member States, the Commission or the body designated by it, including the amendments resulting from Articles 146f, 146g and 146h, shall be decided by the Commission in concert with Member States. 2. The amendments referred to in paragraph 1 shall be clearly identified on the Master Data Register of the European Commission Fisheries website and marked with the date the amendment comes into effect. Such amendments shall not come into effect earlier than 6 months and no later than 18 months after they have been decided. The timing shall be decided by the Commission in concert with Member States. (15) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33)." (16) Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25).;" (38) in Article 164, paragraph 3 is replaced by the following: 3. The Commission or the body designated by it may, in the framework of sustainable fisheries partnership agreements or of fisheries partnership agreements concluded between the Union and third countries or in the framework of Regional Fisheries Management Organisations or similar arrangements to which the Union is a Contracting Party or a non-contracting Cooperating Party, communicate relevant information concerning non-compliance with the rules of the Common Fisheries Policy or serious infringements referred to in Article 42(1)(a) of Regulation (EC) No 1005/2008 and in Article 90(1) of the Control Regulation to other parties to those agreements, organisations or arrangements, subject to the consent of the Member State that supplied the information and in accordance with Article 9 of Regulation (EC) No 45/2001 (17). (17) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).;" (39) Annex V is deleted; (40) Annex VI is replaced by the text in Annex I to this Regulation; (41) Annex VII is replaced by the text in Annex II to this Regulation; (42) Annexes VIII and IX are deleted; (43) Annex X is replaced by the text in Annex III to this Regulation; (44) Annex XII is replaced by the text in Annex IV to this Regulation; (45) Annex XXIII is replaced by the text in Annex V to this Regulation; (46) Annex XXVI is replaced by the text in Annex VI to this Regulation; (47) Annex XXVII is replaced by the text in Annex VII to this Regulation; (48) Annex XXX is replaced by the text in Annex VIII to this Regulation; (49) Annex XXXI is deleted. Article 2 Repeal Regulation (EC) No 500/2001 is repealed. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. However, Article 146d(1) shall apply as from 1 January 2016. In accordance with Article 11 of Regulation (EU) 2015/812, item number 5 of Annex XXX regarding serious infringements for not fulfilling obligations to land undersized fish, shall apply as from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 286, 29.10.2008, p. 33. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy OJ L 358, 31.12.2002, p. 59). (5) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (6) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1). (7) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (8) Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (OJ L 73, 15.3.2001, p. 8). (9) Regulation (EU) 2015/812 of the European Parliament and of the Council of 20 May 2015 amending Council Regulations (EC) No 850/98, (EC) No 2187/2005, (EC) No 1967/2006, (EC) No 1098/2007, (EC) No 254/2002, (EC) No 2347/2002 and (EC) No 1224/2009, and Regulations (EU) No 1379/2013 and (EU) No 1380/2013 of the European Parliament and of the Council, as regards the landing obligation, and repealing Council Regulation (EC) No 1434/98 (OJ L 133, 29.5.2015, p. 1). ANNEX I ANNEX VI MODEL OF COMBINED UNION FISHING LOGBOOK, LANDING DECLARATION AND TRANSHIPMENT DECLARATION ANNEX II ANNEX VII MODEL OF COMBINED UNION FISHING LOGBOOK, LANDING DECLARATION AND TRANSHIPMENT DECLARATION (MEDITERRANEAN SEA  DAILY FISHING TRIPS) ANNEX III ANNEX X INSTRUCTIONS TO MASTERS OF FISHING VESSELS REQUIRED TO COMPLETE AND SUBMIT A FISHING LOGBOOK, A LANDING DECLARATION OR A TRANSHIPMENT DECLARATION The following general and minimum information on the vessel or vessels fishing activities shall be recorded in the fishing logbook in accordance with Article 14, 15, 21, 22, 23 and 24 of Control Regulation and Title III, Chapters I, II and III of this Regulation, without prejudice of other specific elements or rules required by Union legislation, national authorities of a Member State or of a third country, or by a Regional Fisheries Management Organisation. 1. INSTRUCTIONS CONCERNING THE FISHING LOGBOOK The master(s) of all fishing vessel(s) participating to a pair fishing operation shall keep a fishing logbook indicating the quantities caught and kept on board in such a way that there is no double counting of catches. In paper log book, during the same fishing trip, mandatory data elements shall be recorded in each page. Information concerning the fishing vessel(s) and fishing trip dates Paper fishing logbook Reference Number Name of the data element (M = Mandatory) (O = Optional) (CIF = Compulsory if applicable) Description and/or timing to be recorded (1) Name of fishing vessel(s), (M) International radio call signal(s), (M) CFR number(s) (M) GFCM, ICCAT number(s) (CIF) In case of pair fishing operations, the same information for the second fishing vessel, shall be as well recorded. This information shall be entered in paper logbook below those of the vessel in respect of which the fishing logbook is being kept. The Community Fleet Register (CFR) identification number of the vessel is the unique number assigned to a Union vessel by a Member State when the fishing vessel enters in the Union fleet for the first time (1). GFCM or ICCAT register number shall be entered for fishing vessels carrying out regulated fishing activities outside Union waters (CIF). (2) External identification (M) External registration letters and numbers as displayed on the side hull. In case of pair fishing operations, the same information for the second fishing vessel, shall be as well recorded. (3) Name and address of the master (M) Name, first name and detailed address of master (street name, number, city, postal code, Member State or third country) shall be given. In case of pair fishing operations, the same information for the second fishing vessel, shall be as well recorded. (4) Date, time and port of departure (M) Shall be recorded in paper logbook before fishing vessel leaves the port. Date shall be recorded in DD-MM-YYYY and time shall be recorded in HH-MM in local time. Electronic departure message shall be sent before fishing vessel leaves the port. Date and time shall be recorded in coordinated universal time (UTC). For electronic logbook, port shall be recorded using codes published in the Master Data Register page of the European Commission Fisheries website. (5) Date, time and port of return (M) Shall be recorded in paper logbook before fishing vessel enters into the port. Date shall be recorded in DD-MM-YYYY and estimated time shall be recorded in HH-MM in local time Electronic return to port message shall be sent before fishing vessel entering into the port. Date and estimated time shall be recorded in in coordinated universal time (UTC). For electronic logbook, port shall be recorded using codes published in the Master Data Register page of the European Commission Fisheries website. (6) Date, time and port of landing if different from (5) (M) Shall be recorded in logbook before fishing vessel enters into the port of landing. Date shall be recorded in DD-MM-YYYY and estimated time shall be recorded in HH-MM in local time (paper logbook) or in coordinated universal time (UTC) for electronic logbook. For electronic logbook, port shall be recorded using codes published in the Master Data Register page of the European Commission Fisheries website. (7) Date, time and place of the transhipment, Name, external identification, international radio call sign, flag, CFR or IMO number and port and country of destination of the receiving fishing vessel (M) Shall be filled in paper logbook in the case of transhipment before starting the operation. Date shall be recorded in DD-MM-YYYY and time shall be recorded in HH-MM in local time (paper logbook) or in coordinated universal time (UTC) for electronic logbook. For electronic logbook, port shall be recorded using codes published in the Master Data Register page of the European Commission Fisheries website. Third country shall be recorded using ISO-3166 3-alpha country codes. The Community Fleet Register (CFR) number shall be recorded for Union vessels. The International Maritime Organisation (IMO) number shall be recorded for third country vessels. When a geographical position is required, latitude and longitude shall be recorded in degrees and minutes if no use of GPS and in decimal degrees and minutes using GPS (format WGS 84). Information on the fishing gear (8) Gear type (M) The type of gear shall be indicated using the codes in column 1 of Annex XI. (9) Mesh size (M) Shall be given in millimetres (mesh stretched). (10) Gear dimension (M) Gear dimensions such as the size and the number shall be given according to the specifications in column 2 of Annex XI. (11) Date (M) Date for each day at sea shall be recorded in a new line (paper logbook) or report (electronic logbook) and shall correspond to each day at sea. Where applicable, date for each fishing operation shall be recorded in a new line. (12) Number of fishing operations (M) Number of fishing operations shall be given in accordance with the specifications in column 3 of Annex XI. (13) Fishing time (O) Gear time set and haul (CIF) Fishing depth (CIF) Total time (O) Total time spent for all activities in connection with fishing operations (searching for fish, the shooting, towing and hauling of active gears, setting, soaking, removing or resetting of passive gears and the removal of any catch from the gear, keep nets, or from a transport cage to fattening and farming cages) shall be given in minutes and equals the number of hours spent at sea minus the time spent in transit to, between and returning from the fishing grounds, dodging, inactive or waiting for repair. For gear time set and time haul, time shall be recorded in HH-MM in local time (paper logbook) or in coordinated universal time (UTC) for electronic logbook. Fishing depth shall be recorded as average depth and in metres. (14) Position and fishing geographical area (M) The relevant geographical area of capture shall be represented by the area in which the majority of the catch was taken using the most detailed level when available. Examples: In Northeast Atlantic waters (FAO area 27), up to ICES Division and statistical rectangle (e.g. IVa 41E7, VIIIb 20E8). ICES statistical rectangles provide a grid covering the area between 36 ° N and 85 ° 30 ² N and 44 ° W and 68 ° 30 ² E. Latitudinal rows, with intervals of 30 ², are numbered (two-digits) from 01 to 99. Longitudinal columns, with intervals of 1 °, are coded according to an alphanumeric system, beginning with A0 using a different letter for each 10 ° block, to M8, except I. In Mediterranean and Black sea waters (FAO area 37), up to GFCM geographical sub-area and statistical rectangle (e.g. 7 M27B9). The numbers of a rectangle in the GFCM statistical grid is a 5 digits code: (i) Latitude is covered by a composed 3 digits code (one letter and two numbers). Maximum range from M00 (30 ° N) up to M34 (47 ° 30 ² N), (ii) Longitude is covered by a composed code of a letter and a number. The letter range is from A to J and number range per letter is from 0 to 9. Maximum range from A0 (6 ° W) up to J5 (42 ° E). In Northwest Atlantic waters including NAFO (FAO area 21) and in Eastern Central Atlantic waters including CECAF (FAO area 34), up to FAO division or subdivision (e.g. 21.3.M or 34.3.5). For the other FAO areas, up to FAO subarea when available (e.g. FAO 31 for Western Central Atlantic and FAO 51.6 for Western Indian Ocean). However, optional entries may be made in respect of all the statistical rectangles in which the fishing vessel has operated during the day (O) In GFCM and ICCAT areas, geographical position (latitude/longitude) shall be as well recorded for each fishing operation or at noon when no fishing has been conducted during this day. When a geographical position is required, latitude and longitude shall be recorded in degrees and minutes if no GPS is used and in decimal degrees and minutes using GPS (format WGS 84). Third country fishing zone, regional fisheries management organisation area and high seas: indicate the fishing zone(s) of non-Member States or the Regional Fisheries Management Organisation area(s) or the waters outside the sovereignty or jurisdiction of any State or not regulated by a Regional Fisheries Management Organisation, using ISO-3166 3-alpha country codes and other codes published in the Master Data Register page of the European Commission Fisheries website e.g. NOR = Norway, NAFO = XNW, NEAFC = XNE and XIN for high seas. (15)(16) Catches caught and kept on board (M) FAO 3-alpha species codes shall be used. The catch of each species shall be recorded in kilograms live weight equivalent. All quantities of each species caught and kept on board above 50 kg of live-weight equivalent shall be recorded. The 50 kg threshold shall apply as soon as catches of a species exceed 50 kg. These amounts shall include quantities set aside for consumption by the crew of the vessel. Legally size catches shall be recorded using the general code LSC. Below minimum conservation reference size catches shall be recorded separately from the legally sized catches using the general code BMS. Where catches are held in baskets, boxes, bins, cartons, sacks, bags, blocks or other containers, the net weight of the unit used shall be recorded in kilograms live weight, and the precise number of such units used shall be recorded. Alternatively the catch kept on board in such units may be recorded in kilograms live weight (O). In Baltic Sea (only for salmon) and in GFCM area (only for tunas, swordfish and highly migratory sharks) and, if applicable, in other areas, number of fish caught per day shall be also recorded. If the number of columns is insufficient, a new page shall be used. (15)(16) Estimates of discards (M) FAO 3-alpha species codes shall be used. The discard of each species shall be recorded in kilograms live weight equivalent. Species not subject to the landing obligation: Discards of quantities of each species above 50 kg live weight equivalent shall be recorded following the rules set up for the recording of catches using the general code DIS. Discards of species taken for live bait purposes and which are recorded in the fishing logbook, shall also be recorded in the same way. Species which benefit from exemptions to the landing obligation (2): Discards of quantities of each species shall be fully recorded following the rules set up for the recording of catches using the general code DIS. Discards of quantities of each species to which specifically de minimis exemptions apply shall be fully recorded following the rules set up for the recording of catches separately from the other discards using the general code DIM. (15)(16) Catches, incidental by-catches and release of other marine organisms or animals (M) In GFCM area, the following information shall be as well recorded separately for each catch or incidental by-catch:  Daily catches of red coral including fishing activity by area and depth,  Incidental by-catch and release of seabirds,  Incidental by-catch and release of monk seals,  Incidental by-catch catch and release of sea turtles,  Incidental by-catch and release of cetaceans. Where applicable, marine animals released to sea shall be recorded using the general code RET. FAO 3-alpha species codes shall be used or when unavailable, codes published in the Master Data Register page of the European Commission Fisheries website. 2. INSTRUCTIONS CONCERNING THE LANDING/TRANSHIPMENT DECLARATION When fisheries products have been landed or transhipped, and if they have been weighted using systems approved by the competent authorities of Member States, on either the catch vessel, donor or receiving fishing vessel, then the actual weight of quantities landed or transhipped shall be indicated in kilograms product weight on the landing or transhipment declaration by species showing: (a) Presentation of fish (reference No 17 in paper fishing logbook) using the codes in table 1 of Annex I (M); (b) Measurement unit for landed or transhipped quantities (reference No 18 in paper fishing logbook); give the weight of the unit in kilograms product weight. This unit may be different from that entered in the fishing logbook (M); (c) Total weight by species landed or transhipped (reference No 19 paper in paper fishing logbook); give the weight of quantities actually landed or transhipped for all species (M); Legally size catches shall be recorded using the general code LSC. Below minimum conservation reference size catches shall be recorded separately from the legally sized catches using the general code BMS. FAO 3-alpha species codes shall be used. (d) The weight shall correspond to the product weight of fish as landed, i.e. after any processing on board. Relevant conversion factors shall be applied subsequently by the competent authorities in Member States to calculate the equivalent live weight in accordance with Article 49 of this Regulation; (e) Signature of the master (reference No 20 in paper fishing logbook) (M); (f) Signature and name and address of the agent and the observer where applicable (reference No 21 in paper fishing logbook); (g) Relevant geographical area of capture: FAO area, sub-area and sub-division, ICES division, NAFO, NEAFC sub-area, CECAF area, GFCM sub area or third country fishing zone (reference No 22 in paper fishing logbook). This shall be applied in the same way as for position and geographical area information as referred above (M). 3. ADDITIONAL INSTRUCTIONS FOR RECORDING FISHING EFFORT IN THE FISHING LOGBOOK The following additional information shall be recorded in fishing logbook by masters of Union fishing vessels for the time spent in fisheries subject to fishing effort regimes: (a) All information required under this section shall be recorded in the paper fishing logbook between the fishing logbook references No (15) and (16). (b) Time shall be recorded as co-ordinated universal time (UTC). (c) Latitude and longitude shall be recorded in degrees and minutes if no GPS is used and in decimal degrees and minutes (format WGS 84) if use of GPS. (d) Species shall be recorded using the 3-alpha FAO fish species codes. 3.1. Information concerning fishing effort (a) Crossing an effort zone Where an authorized fishing vessel crosses an effort zone without carrying out fishing activities in that zone, an additional line shall be completed in the paper fishing logbook or an electronic declaration shall be completed. The following information is to be entered:  the date,  the effort zone,  the dates and times of each entry/exit,  position of each entry and exit in latitude and longitude,  catches retained on board by species at the time of entry,  the word crossing . (b) Entry into an effort zone Where the fishing vessel enters an effort zone in which it is likely to carry out fishing activities, an additional line shall be completed in the paper fishing logbook or an electronic declaration shall be completed. The following information is to be entered:  the date,  the word entry ,  the effort zone,  position in latitude and longitude,  the time of entry,  catches retained on board by species at the time of entry, and  the target species. (c) Exit from an effort zone Where the vessel leaves an effort zone in which it has carried out fishing activities and where the vessel enters another effort zone in which it intends to carry out fishing activities, an additional line shall be completed in the paper fishing logbook or an electronic declaration shall be completed. The following information is to be entered:  the date,  the word entry ,  position in latitude and longitude,  the new effort zone,  the time of exit/entry,  catches retained on board by species at the time of exit/entry, and  the target species. Where the fishing vessel leaves an effort zone in which it has carried out fishing activities and will not carry out further fishing activities in that effort zone, an additional line shall be completed or an electronic declaration shall be completed. The following information is to be entered:  the date,  the word exit ,  position in latitude and longitude,  the effort zone,  the time of departure,  catches retained on board by species at the time of exit, and  the target species. (d) Trans-zonal fishing activities (3). Where the fishing vessel carries out trans-zonal fishing activities, an additional line in the paper logbook or an electronic declaration shall be completed. The following information is to be entered:  the date,  the word trans-zonal ,  the time of first exit and effort zone,  position of first entry in latitude and longitude,  the time of last entry and effort zone,  position of last exit in latitude and longitude,  catches retained on board by species at the time of exit/entry, and  the target species. (e) Additional information for fishing vessels using static gears:  When the fishing vessel sets or resets static gears, the following information shall be entered:  the date,  the effort zone,  the position in latitude and longitude,  the words setting  or resetting ,  the time.  When the fishing vessel completes static gear operations:  the date,  the effort zone,  the position in latitude and longitude,  the word finish ,  the time. 3.2. Information concerning the communication of vessel movements Where a fishing vessel carrying out fishing activities is required to communicate a fishing effort report to the competent authorities in accordance with Article 28 of the Control Regulation, the following information shall be recorded in addition to that referred to in paragraph 3.1: (a) the date and time of the communication; (b) the geographical position of the fishing vessel in latitude and longitude; (c) the means of communication and, where applicable, the radio station used; and (d) the destination(s) of the communication. (1) As referred to in Article 10 of Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25). (2) As referred to in Article 15(4) and Article 15(5) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy and as amended by Regulation (EU) 2015/812 of the European Parliament and of the Council of 20 May 2015, in particular:  species in respect of which fishing is prohibited and which are identified as such in a Union legal act adopted in the area of the common fisheries policy,  species for which scientific evidence demonstrates high survival rates, taking into account the characteristics of the gear, of the fishing practices and of the ecosystem,  catches falling under de minimis exemptions,  fish which shows damage caused by predators. (3) Vessels remaining within an effort zone not exceeding 5 nautical miles either side of the line separating two effort zones must record their first entry and last exit during a period of 24 hours. ANNEX IV ANNEX XII STANDARDS FOR ELECTRONIC DATA EXCHANGE The format for electronic data exchange is based on the UN/CEFACT standard P1000. Data exchanges related to similar business activities are grouped in domains and specified in Business Requirements Specifications (BRS) documents. Standards are available for: P1000  1; General principles P1000  3; Fishing Activity domain P1000  5; Sales domain P1000  7; Vessel Position domain P1000  12; Aggregated Catch Data Report domain The BRS documents and the translation in computer readable form (the XML Schema Definition) are available on the Master Data Register page of the European Commission Fisheries website. Implementation documents to be used for the exchange of data are also available on this website. ANNEX V ANNEX XXIII LIST OF INFORMATION REQUIRED FOR COMPLETION OF SURVEILLANCE REPORTS REGARDING SIGHTINGS AND DETECTIONS OF FISHING VESSELS General information 1. Surveillance report reference 2. Date and time of sighting or detection (UTC) 3. Originating Member State and name of single authority 4. Type and identification of the surveillance craft 5. Position and location of the surveillance craft at the time of sighting or detection Details of the fishing vessel 6. Flag State 7 Name 8. Registration port and external registration number 9. International radio call sign 10. International Maritime Organisation number 11. Community Fleet Register number 12. Description 13. Type 14. Initial position and location at the time of sighting or detection 15. Initial heading and speed at the time of sighting or detection 16. Activity Other information 17. Sighting or detection mean 18. Contact with the vessel 19. Details of communication with the vessel 20. Record of sighting or detection 21. Comments 22. Attachments 23. Reporting official and signature Instructions for completing the surveillance reports: 1. Submit as comprehensive information as possible. 2. Position in latitude and longitude and detailed location (ICES division, GFCM geographical sub-area, NAFO, NEAFC or CECAF sub-area, FAO area, sub-area and division and at land, port). 3. Flag State, vessel name, registration port, external registration number, international radio call sign and IMO number: to be obtained from what is seen or detected of, or regarding, the vessel or from radio contact with the vessel (the source of the information must be reported). 4. Description of the vessel (if observed visually): distinguishing markings as applicable: state whether the name and port of registration of the vessel was visible or not. Record hull and superstructure colours, number of masts, and position of bridge and funnel length, etc. 5. Type of vessel and gears as sighted: e.g. long liner, trawler, tug, factory ship, carrier ship (FAO international standard statistical classification of fishery vessels). 6. Activity of the sighted or detected vessel as applicable: report for each activity if the vessel was fishing, setting fishing gear, hauling, transhipping, transferring, towing, transiting, anchoring or any other activities (to be detailed) including date, time, position, heading and speed of the vessel for each activity. 7. Sighting or detection mean as applicable: detail of how sighting or detection was made such as visual, VMS, radar, radio traffic or other (to be detailed) 8. Contact with vessel: state if a contact was made (YES/NO) and the communication means (radio or other, to be detailed). 9. Details of communication: summarise any communication with the vessel with indication of the name, nationality, position given by the person(s) contacted on board of the sighted/detected vessel. 10. Record of sighting or detection: indicate if the sighting or detection was made by photograph, video, audio or written report. 11. Comments: report any other comments. 12. Attachments: if available, attach photograph or sketch of the vessel (draw the profile of the vessel, indicating any distinguishing structures, profile, masts and markings that could be used for identification). Detailed instructions to be used for completing the reports are available on the Master Data Register page of the European Commission Fisheries website. Rules for the electronic exchange of surveillance reports: For the electronic exchange of surveillance reports, the XML Schema Definition is available on the Master Data Register page of the European Commission Fisheries website. Implementation documents to be used for the exchange are also available on this website. ANNEX VI ANNEX XXVI FORMAT OF CONTROL OBSERVER REPORT OBSERVER DETAILS Name Designated by (competent authority) Deployed by (employing authority) Start date End date FISHING VESSEL DETAILS Type Flag state Name Community fleet register number External identifier IRCS IMO Number Engine propulsion power Length overall GEAR TYPES CARRIED 1. 2. 3. GEAR OBSERVED USED DURING TRIP 1. 2. 3. DETAILS OF FISHING OPERATIONS Fishing operation reference number (if applicable) Date Gear type used Dimensions Mesh size Attachments fitted Time of start of operation Finish time of operation Position of start of operation Depth at start Depth at end of operation Position at end of operation CATCHES Species Retained Discarded Estimated quantities of each species in kg live weight equivalent Minimum conservation reference size Below the minimum conservation reference size Estimated quantities of target species in kg live weight equivalent Minimum conservation reference size Below the minimum conservation reference size Estimated quantities of target species in kg live weight equivalent Minimum conservation reference size Below the minimum conservation reference size Estimated total kg live weight equivalent of catch Minimum conservation reference size Below the minimum conservation reference size OBSERVATIONS OF NON-COMPLIANCE END OF THE FISHING TRIP SUMMARY OBSERVER SIGNATURE DATE ANNEX VII ANNEX XXVII INSPECTION REPORTS MINIMUM INFORMATION REQUIRED FOR COMPLETION OF INSPECTION REPORTS Instructions for completing the inspection reports: Submit as comprehensive information as possible. Information shall be entered as applicable and available. Detailed instructions to be used for completing the reports are available on the Master Data Register page of the European Commission Fisheries website. Rules for the electronic exchange of inspection reports: For the electronic exchange of inspection reports, the inspection XML Schema Definition is available on the Master Data Register page of the European Commission Fisheries website. Implementation documents to be used for the exchange are also available on this website. MODULE 1: INSPECTION OF A FISHING VESSEL AT SEA 1. Inspection report reference (1) 2. Member State and inspection authority (1) 3. Inspection vessel (flag, name and external registration number) (1) 4. International radio call sign (1) 5. Date of the inspection (start) (1) 6. Time of the inspection (start) (1) 7. Date of the inspection (finish) (1) 8. Time of the inspection (finish) (1) 9. Position of the inspection vessel (latitude, longitude) (1) 10. Location of the inspection vessel (detailed fishing area) (1) 11. Inspector in charge (1) 12. Nationality 13. Inspector 2 (1) 14. Nationality 15. Target fishing vessel details (name, external registration number, flag) (1) 16. Position and location of the vessel vessel if different from the inspection vessel (latitude, longitude, detailed fishing area) (1) 17. Type of the vessel (1) 18. Certificate of registry ID (1) 19. International radio call sign (1) 20. International Maritime Organisation number (1) 21. Community Fleet Register number (1) 22. Owner details (name, nationality and address) (1) 23. Charterer details (name, nationality and address) (1) 24. Agent details (name, nationality and address) (1) 25. Master details (name, nationality and address) (1) 26. Radio call pre boarding 27. Fishing log-book completed before inspection 28. Boarding ladder (1) 29. Identification for inspectors 30. Infringements or observations (1) 31. Inspections of documents and authorisations (1) 32. Certificate of registry ID (1) 33. Engine propulsion power check 34. Fishing licence details (1) 35. Fishing authorisation details (1) 36. VMS operational (1) 37. Remote electronic monitoring operational (1) 38. Number(s) of paper fishing log sheet(s) (1) 39. E-fishing logbook reference (1) 40. Prior notification reference (1) 41. Purpose of notification (1) 42. Fish room certificate 43. Stowage plan 44. Ullage tables for refrigerated sea water tanks 45. Certification for on board weighing systems 46. Membership of a producer organisation 47. Last port of call details (port, state and date) (1) 48. Infringements or observations (1) 49. Catch inspection (1) 50. Catch on board details (species, quantities in live weight equivalent including for undersized fish, catch area) (1) 51. Margin of tolerance per species (1) 52. Separate registration of undersized fish (1) 53. Separate stowage for demersal stocks under multi-annual plans (1) 54. Separate stowage for undersized fish (1) 55. Weighing check, box/container count, ullage tables or sampling 56. Registration of discard details (species, quantities) (1) 57. Infringements or observations (1) 58. Gear inspection (1) 59. Gear details (type) (1) 60. Net attachment(s) or device(s) details (type) (1) 61. Mesh size or dimension details (1) 62. Twine details (type, thickness) (1) 63. Gear marking 64. Infringements or observations (1) 65. Inspectors' comments (1) 66. Master's comments (1) 67. Action(s) taken (1) 68. Inspectors' signature (1) 69. Master's signature (1) MODULE 2: INSPECTION OF FISHING VESSEL(S) ON TRANSHIPMENT 1. Inspection report reference (2) 2. Member State and inspection authority (2) 3. Inspection vessel (flag, name and external registration number) (2) 4. International radio call sign (2) 5. Date of the inspection (start) (2) 6. Time of the inspection (start) (2) 7. Date of the inspection (finish) (2) 8. Time of the inspection (finish) (2) 9. Position of the inspection vessel (latitude, longitude) (2) 10. Location of the inspection vessel (detailed fishing area) (2) 11. Location of the port (3) 12. Designated port (2) 13. Inspector in charge (2) 14. Nationality 15. Inspector 2 (2) 16. Nationality 17. Donor fishing vessel details (name, external registration number, flag) (2) 18. Position and location of the vessel (latitude, longitude, detailed fishing area) (2) 19. Type of the vessel (2) 20. Certificate of registry ID (2) 21. International radio call sign (2) 22. International Maritime Organisation number (2) 23. Community Fleet Register number (2) 24. Owner details (name, nationality and address) (2) 25. Charterer details (name, nationality and address) (2) 26. Agent details (name, nationality and address) (2) 27. Master details (name, nationality and address) (2) 28. VMS check pre-boarding 29. Fishing log-book completed before transhipment (2) 30. Infringements or observations (2) 31. Inspections of documents and authorisations (2) 32. Certificate of registry ID (2) 33. Fishing licence details (2) 34. Fishing authorisation details (2) 35. Transhipment authorisation details (2) 36. VMS operational 37. Number(s) of paper fishing log sheet(s) (2) 38. E-fishing logbook reference (2) 39. Prior notification reference (2) 40. Purpose of prior notification (including IUU regime) (2) 41. Last port of call details (port, state and date) (3) 42. Infringements or observations (2) 43. Catch inspection (2) 44. Catch on board details (before transhipment) (species, quantities in product weight including for undersized fish, presentation, catch area) (2) 45. Margin of tolerance per species (2) 46. Catch transhipped details (species, quantities in product weight including for undersized fish, presentation, catch area) (2) 47. Infringements or observations (2) 48. Receiving fishing vessel details (name, external registration number, flag) (2) 49. Position and location of the vessel (latitude, longitude, detailed fishing area) (2) 50. Type of the vessel (2) 51. Certificate of registry ID (2) 52. International radio call sign (2) 53. International Maritime Organisation number (2) 54. Community Fleet Register number (2) 55. Owner details (name, nationality and address) (2) 56. Charterer details (name, nationality and address) (2) 57. Agent details (name, nationality and address) (2) 58. Master details (name, nationality and address) (2) 59. VMS check pre-boarding 60. Fishing log-book completed before transhipment (2) 61. Infringements or observations (2) 62. Inspections of documents and authorisations (2) 63. Certificate of registry ID (2) 64. Fishing licence details (2) 65. VMS operational 66. Number(s) of paper fishing log sheet(s) (2) 67. E-fishing logbook reference (2) 68. Prior notification reference (2) 69. Purpose of prior notification (2) 70. Last port of call details (port, state and date) (3) 71. Infringements or observations (2) 72. Catch inspection (2) 73. Catch on board details (before transhipment) (species, quantities in product weight including for undersized fish, presentation, catch area) (2) 74. Catch received details (species, quantities in product weight including for undersized fish, presentation, catch area) (2) 75. Infringements or observations (2) 76. Inspectors' comments (2) 77. Master(s)' comments (2) 78. Action(s) taken (2) 79. Inspectors' signature (2) 80. Master(s)' signature (2) MODULE 3: INSPECTION OF A FISHING VESSEL IN PORT OR ON LANDING AND BEFORE FIRST SALE 1. Inspection report reference (4) 2. Member State and inspection authority (4) (5) 3. Date of the inspection (start of inspection (4) (5) 4. Time of the inspection (start of inspection) (4) (5) 5. Date of the inspection (finish of inspection) (4) (5) 6. Time of the inspection (finish of inspection) (4) (5) 7. Location of the port (4) (5) 8. Designated port (4) (5) 9. Inspector in charge (4) 10. Nationality 11. Inspector 2 (4) 12. Nationality 13. Target fishing vessel details (name, external registration number, flag) (4) (5) 14. Type of the vessel (4) (5) 15. Certificate of registry ID (4) (5) 16. International radio call sign (4) (5) 17. International Maritime Organisation number (4) (5) 18. Community Fleet Register number (4) 19. Owner details (name, nationality and address) (4) (5) 20. Beneficial owner details (name, nationality and address (4) (5) 21. Charterer details (name, nationality and address) (4) 22. Agent details (name, nationality and address) (4) 23. Master details (name, nationality and address) (4) 24. VMS check pre-arrival to land (4) (5) 25. Fishing log-book completed before arrival 26. Identification for inspectors 27. Infringements or observations (4) (5) 28. Inspections of documents and authorisations (4) (5) 29. Certificate of registry ID (4) 30. Fishing licence details (4) (5) 31. Fishing authorisation details (4) (5) 32. Port access and landing authorisation details (4) (5) 33. Number(s) of paper fishing log sheet(s) (4) 34. E-fishing logbook reference (4) 35. Prior notification reference (4) (5) 36. Purpose of prior notification (including IUU regime) (4) (5) 37. Fish room certificate 38. Stowage plan 39. Ullage tables for refrigerated sea water tanks 40. Certification for on board weighing systems 41. Membership of a producer organisation 42. Last port of call details (date, state and port) (4) (5) 43. Infringements or observations (4) (5) 44. Catch inspection (4) (5) 45. Catch on board details (species, quantities in product weight including for undersized fish, presentation, catch area) (4) (5) 46. Margin of tolerance per species (4) 47. Separate registration of undersized fish (4) 48. Catch offloaded details (species, quantities in product weight including for undersized fish, presentation, catch area) (4) (5) 49. Minimum conservation reference size checked (4) 50. Labelling 51. Weighing check, box/container count or sampling check on discharge 52. Hold check after discharge 53. Catch weighing on landing 54. Infringements or observations (4) (5) 55. Transhipment details for catches received from other fishing vessel(s) (4) (5) 56. Donor fishing vessel(s) details (name, external registration number, international radio call sign, International Maritime Organisation number, Community Fleet Register number, flag) (4) (5) 57. Transhipment declaration details (4) (5) 58. Catch transhipped details (species, quantities in product weight including for undersized fish, presentation, catch area) (4) (5) 59. Other catch documentation (catch certificates) (4) (5) 60. Infringements or observations (4) (5) 61. Gear inspection (4) (5) 62. Gear details (type) (4) (5) 63. Net attachment(s) or device(s) details (type) (4) (5) 64. Mesh size or dimension details (4) (5) 65. Twine details (type, thickness) (4) (5) 66. Gear marking 67. Infringements or observations (4) (5) 68. Status of the fishing vessel in RFMO area(s) where the fishing or related-fishing activities have been taken place (including in any IUU fishing vessel list) (4) (5) 69. Inspectors' comments (4) 70. Master's comment (4) (5) 71. Action(s) taken (4) 72. Inspectors' signature (4) (5) 73. Master's signature (4) (5) MODULE 4: MARKET/ PREMISES INSPECTION 1. Inspection report reference (6) 2. Member State and inspection authority (6) 3. Date of the inspection (start of inspection) (6) 4. Time of the inspection (start of inspection) (6) 5. Date of the inspection (finish of inspection) (6) 6. Time of the inspection (finish of inspection) (6) 7. Location of the port (6) 8. Inspector in charge (6) 9. Nationality 10. Inspector 2 (6) 11. Nationality 12. Identification for inspectors 13. Market or premises inspection details (name and address) (6) 14. Owner details (name, nationality and address) (6) 15. Owner representative details (name, nationality and address) (6) 16. Inspected fisheries products details (species, quantities in product weight including for undersized fish, presentation, catch area, originating vessel(s) identification) (6) 17. Registered buyer, auction centre or other bodies or persons responsible for the first marketing of fisheries products details (name, nationality and address) (6) 18. Minimum conservation reference size checked (6) 19. Labelling for traceability (6) 20. Common marketing standards (6) 21. Size categories 22. Freshness categories 23. Fisheries products subject to storage mechanism inspected 24. Fisheries products weighed before sale 25. Weighing systems calibrated and sealed 26. Infringements or observations (6) 27. Inspection of documents related to inspected fisheries products (6) 28. Landing declaration details 29. Take-over declaration details 30. Transport document details 31. Supplier invoices and sales notes details 32. IUU catch certificate details 33. Importer details (name, nationality and address) 34. Infringements or observations (6) 35. Inspectors' comments (6) 36. Operator's comments (6) 37. Action(s) taken (6) 38. Inspectors' signature (6) 39. Operator's signature (6) MODULE 5: INSPECTION OF TRANSPORT VEHICLE 1. Inspection report reference (7) 2. Member State and inspection authority (*) 3. Date of the inspection (start) (*) 4. Time of the inspection (start) (*) 5. Date of the inspection (finish) (*) 6. Time of the inspection (finish) (*) 7. Location of inspection (address) (*) 8. Inspector in charge (*) 9. Nationality 10. Inspector 2 (*) 11. Nationality 12. Identification for inspectors 13. Target vehicle details (type and nationality) (*) 14. Tractor identification (registration plate number) (*) 15. Trailer identification (registration plate number) (*) 16. Owner details (name, nationality and address) (*) 17. Driver details (name, nationality and address) (*) 18. Inspection of documents related to fisheries products (*) 19. Fisheries products weighed before transport (species, quantities in product weight including for undersized fish, presentation, catch area, originating vessel(s) identification) (*) 20. Destination of the vehicle (*) 21. Transport document details 22. Electronic transmission of the transport document to the flag Member State 23. Fishing logbook of the originating vessel attached to the transport document 24. Electronic transmission of the fishing logbook of the originating vessel to the flag Member State 25. Other catch document attached to transport document (catch certificate) 26. Transport document received before arrival by the landing or marketing Member State 27. Landing declaration details 28. Take-over declaration details 29. Take-over cross check with landing declaration 30. Sales note or invoices details 31. Labelling for traceability 32. Sample weighing of box/containers 33. Weighing systems calibrated and sealed 34. Weighing record 35. Vehicle or container sealed 36. Seal details noted on the transport document 37. Inspection authority who affixed the seals (*) 38. Status of seals (*) 39. Infringements or observations (*) 40. Fisheries products transported before weighing (species, quantities in product weight including for undersized fish, presentation, catch area, originating vessel(s) identification) (*) 41. Destination of the vehicle (*) 42. Transport document details 43. Electronic transmission of the transport document to the flag Member State 44. Fishing logbook of the originating vessel attached to the transport document 45. Electronic transmission of the fishing logbook of the originating vessel to the flag Member State 46. Transport document received before arrival by the landing or marketing Member State 47. Landing declaration details 48. Weighing of fisheries products observed on arrival at destination by Member State competent authorities 49. Registered buyer, auction centre or other bodies or persons responsible for the first marketing of fisheries products details (name, nationality and address) (*) 50. Vehicle or container sealed 51. Seal details noted on the transport document 52. Inspection authority who affixed the seals (*) 53. Status of seals (*) 54. Infringements or observations (*) 55. Inspectors' comments (*) 56. Transporter's comments (*) 57. Action(s) taken (*) 58. Inspectors' signature (*) 59. Transporter's signature (*) (1) Compulsory information to be collected and recorded in the database in accordance with Article 118 of this Regulation (2) Compulsory information to be collected and recorded in the database in accordance with Article 118 of this Regulation (3) Additional for port state control inspection (4) Compulsory information to be collected and recorded in the database in accordance with Article 118 of this Regulation (5) Additional for port state control inspection (6) Compulsory information to be collected and recorded in the database in accordance with Article 118 of this Regulation (7) Compulsory information to be collected and recorded in the database in accordance with Article 118 of this Regulation ANNEX VIII ANNEX XXX POINTS TO BE ASSIGNED FOR SERIOUS INFRINGEMENTS No Serious infringement Points 1 Not fulfilling of obligations to record and report catch or catch related data, including data to be transmitted by satellite vessel monitoring system (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(b) of Regulation (EC) No 1005/2008) 3 2 Use of prohibited or non-compliant gear according to Union legislation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(e) of Regulation (EC) No 1005/2008) 4 3 Falsification or concealing of markings, identity or registration (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(f) of Regulation (EC) No 1005/2008) 5 4 Concealing, tampering or disposal of evidence relating to an investigation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(g) of Regulation (EC) No 1005/2008) 5 5 Taking on board, transhipping or landing of undersized fish in contravention of the legislation in force or not fulfilling of obligations to land undersized fish (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(i) of Regulation (EC) No 1005/2008) 5 6 Carrying out of fishing activities in the area of a regional fisheries management organisation in a manner inconsistent with or in contravention of the conservation and management measures of that organisation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(k) of Regulation (EC) No 1005/2008) 5 7 Fishing without a valid licence, authorisation or permit issued by the flag State or the relevant coastal State (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(a) of Regulation (EC) No 1005/2008 ) 7 8 Fishing in a closed area or during a closed season, without or after attainment of a quota or beyond a closed depth (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(c) of Regulation (EC) No 1005/2008) 6 9 Directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(d) of Regulation (EC) No 1005/2008) 7 10 Obstruction of work of officials in the exercise of their duties in inspecting for compliance with the applicable conservation and management measures or the work of observers in the exercise of their duties of observing compliance with the applicable Union rules (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(h) of Regulation (EC) No 1005/2008) 7 11 Transhipping to or participating in joint fishing operations with, support or re-supply of fishing vessels identified as having engaged in IUU fishing under Regulation (EC) No 1005/2008, in particular those included in the Union IUU vessel list or in the IUU vessel list of a regional fisheries management organisation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(j) of Regulation (EC) No 1005/2008) 7 12 Use of a fishing vessel with not nationality and that is therefore a stateless vessel in accordance with international law (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(l) of Regulation (EC) No 1005/2008) 7